HODGSON, Chief Judge
with whom FORAY, Senior Judge joins, concurring in the result:
Contrary to the impression created by the lead opinion there has developed in the Courts of Military Review a significant body of jurisprudence interpreting and applying the residual hearsay exception of Mil.R.Evid. 803(24) and 804(b)(5). United States v. Crayton, 17 M.J. 932 (A.F.C.M.R. 1984); United States v. White, 17 M.J. 953 (A.F.C.M.R.1984); United States v. Ruffin, 12 M.J. 952 (A.F.C.M.R.), pet. denied, 13 M.J. 494 (1982); United States v. Thornton, 16 M.J. 1011 (A.C.M.R.1983); United States v. King, 16 M.J. 990 (A.C.M.R.1983); United States v. Whalen, 15 M.J. 872 (A.C.M.R.1983); accord United States v. Powell, 17 M.J. 975 (A.F.C.M.R.1984); see also United States v. Whitney, 18 M.J. 700, n. 2 (A.F.C.M.R.1984).
The underlying test for the admissibility of statements such as those under review is whether they have the “equivalent circumstantial guarantees of trustworthiness” as stated in the Military Rules of Evidence. If a statement meets this threshold and otherwise fulfills the requirements set out in the Rules, it is within the discretion of the trial judge to admit such a statement. The President has the authority to create a new exception to the hearsay rules without violating constitutional rights, where there is a necessity for it and where it is supported by an adequate basis for concluding that the evidence has those qualities of reliability and trustworthiness attributed to the other exceptions to the hearsay rule. Article 36, U.C.M.J., 10 U.S.C. § 836; United States v. Ruffin, supra. In Ruffin, supra, we stated the purpose behind the residual hearsay exception is to encourage the growth and development of the law of evidence by giving the courts the flexibility to deal with new evidentiary situations. This flexibility includes a societal interest in protecting children from sexual assault. This is particularly so where the child may be subjected to intensive paterfamilias pressure not to testify concerning what took place.
The circumstantial guarantees of trustworthiness that were present in Ruffin, supra, are also present here. The trial judge did not abuse his discretion in admitting the challenged statements. United States v. Ruffin, supra; accord United States v. Crayton, supra.
I must, however, disassociate myself from the penultimate paragraph of Judge *745Miller’s opinion that suggests that a statement offered “not to prove the truth of the matters stated therein” may nevertheless be considered to corroborate a confession. I find, in any case, ample evidence in the record to corroborate the accused’s admission of sexual misconduct with his daughter as alleged in Specification 2 of Charge I. For the reasons stated, I concur in the result reached in the principal opinion.